Case 2:18-cv-10406-VAP-FFM Document 1 Filed 12/17/18 Page 1 of 7 Page ID #:1
      

        CENTER FOR DISABILITY ACCESS
          Chris Carson, Esq., SBN 280048
        Raymond Ballister Jr., Esq., SBN 111282
          Phyl Grace, Esq., SBN 171771
        Dennis Price, Esq., SBN 279082
          Mail: PO Box 262490
        San Diego, CA 92196-2490
          Delivery: 9845 Erma Road, Suite 300
        San Diego, CA 92131
          (858) 375-7385; (888) 422-5191 fax
        phylg@potterhandy.com
 
          Attorneys for Plaintiff
 
 

                                 UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

       Shonna Counter,                           Case No.
               Plaintiff,
                                                    Complaint For Damages And
         v.                                      Injunctive Relief For Violations
                                                    Of: American’s With Disabilities
       Taras Investments LLC, a                  Act; Unruh Civil Rights Act
          Delaware Limited Liability
       Company; and Does 1-10,
               Defendants.

           Plaintiff Shonna Counter complains of Taras Investments LLC, a
   Delaware Limited Liability Company; and Does 1-10 (“Defendants”), and
   alleges as follows:

       PARTIES:
       1. Plaintiff is a California resident with physical disabilities. She suffers
   from spinal muscular atrophy. Because of her disability, plaintiff has dexterity
   issues with her hands. Plaintiff drives a van that has a handicap placard issued
   by the state of California. She uses both a walker and wheelchair for mobility.


                                             
                                               
      Complaint
      
Case 2:18-cv-10406-VAP-FFM Document 1 Filed 12/17/18 Page 2 of 7 Page ID #:2
      

        2. Defendant Taras Investments LLC owned the real property located at
    or about 10855 Venice Blvd., Los Angeles, California, in October 2018.
        3. Defendant Taras Investments LLC owned the real property located at
    or about 10855 Venice Blvd., Los Angeles, California, in November 2018.
        4. Defendant Taras Investments LLC owned the real property located at
    or about 10855 Venice Blvd., Los Angeles, California, in December 2018.
        5. Defendant Taras Investments LLC owns the real property located at or
    about 10855 Venice Blvd., Los Angeles, California, currently.
        6. Plaintiff does not know the true names of Defendants, their business
   capacities, their ownership connection to the property and business, or their
   relative responsibilities in causing the access violations herein complained of,
   and alleges a joint venture and common enterprise by all such Defendants.
   Plaintiff is informed and believes that each of the Defendants herein,
   including Does 1 through 10, inclusive, is responsible in some capacity for the
   events herein alleged, or is a necessary party for obtaining appropriate relief.
   Plaintiff will seek leave to amend when the true names, capacities,
   connections, and responsibilities of the Defendants and Does 1 through 10,
   inclusive, are ascertained.

       JURISDICTION & VENUE:
       7. The Court has subject matter jurisdiction over the action pursuant to 28
   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
       8. Pursuant to supplemental jurisdiction, an attendant and related cause
   of action, arising from the same nucleus of operative facts and arising out of
   the same transactions, is also brought under California’s Unruh Civil Rights
   Act, which act expressly incorporates the Americans with Disabilities Act.
       9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is


                                            
                                              
      Complaint
      
Case 2:18-cv-10406-VAP-FFM Document 1 Filed 12/17/18 Page 3 of 7 Page ID #:3
      

    founded on the fact that the real property which is the subject of this action is
    located in this district and that Plaintiff's cause of action arose in this district.
 
        FACTUAL ALLEGATIONS:
        10.During the relevant statutory period, plaintiff has been a regular
    customer at the Restaurant. She visited the Restaurant at least five times
    during the statutory period, including most recently in October 2018 and
    December 2018. She also had two occasions when she would have visited the
    Restaurant but did not because of her knowledge of the barriers at the
   Restaurant. In fact, plaintiff was deterred from visiting in November 2018 and
   December 2018. This Restaurant is conveniently located. Indeed, the
   Restaurant is only about three miles from plaintiff’s home.
       11.The Restaurant is a facility open to the public, a place of public
   accommodation, and a business establishment.
       12.Parking spaces are one of the facilities, privileges, and advantages
   offered by Defendants to patrons of Restaurant.
       13.Unfortunately, even though there is a parking space marked and
   designed for persons with disabilities in the parking lot that serves the
   Restaurant, the defendants store a shed in the parking stall designed for
   persons with disabilities and they store a large dumpster in the access aisle that
   is designed for persons with disabilities.
       14.The shed and dumpster, along with other miscellaneous items, have
   been stored in the parking space reserved for persons with disabilities during
   every one of plaintiff’s visits. Clearly, the defendants use the parking space to
   permanently store the shed and dumpster.
       15.The use of the parking space marked and reserved for persons with
   disabilities as a “storage” area is egregious.
       16.Still, because of the location of this Restaurant, and because plaintiff


                                              
                                                
      Complaint
      
Case 2:18-cv-10406-VAP-FFM Document 1 Filed 12/17/18 Page 4 of 7 Page ID #:4
      

    enjoys the food at the Restaurant, plaintiff is looking forward to defendants
    removing the parking barriers so that she can return again.
        17.Defendants have failed to maintain in operable working condition those
    features of facilities and equipment that are required to be readily accessible to
    and usable by persons with disabilities at the Subject Property.
        18.Plaintiff personally encountered these barriers.
        19.This inaccessible facility denied the plaintiff full and equal access and
    caused her difficulty, discomfort, anger, and embarrassment.
        20.Plaintiff will return to the Restaurant to avail herself of its goods or
   services once the barriers are permanently removed. If the barriers are not
   removed, the plaintiff will face unlawful and discriminatory barriers again.
       21.The defendants have failed to maintain in working and useable
   conditions those features required to provide ready access to persons with
   disabilities.
       22.The barriers identified above are easily removed without much
   difficulty or expense. They are the types of barriers identified by the
   Department of Justice as presumably readily achievable to remove and, in fact,
   these barriers are readily achievable to remove.
       23.Given the obvious and blatant nature of the barriers and violations
   alleged herein, the plaintiff alleges, on information and belief, that there are
   other violations and barriers on the site that relate to her disability. Plaintiff
   will amend the complaint, to provide proper notice regarding the scope of this
   lawsuit, once she conducts a site inspection. However, please be on notice that
   the plaintiff seeks to have all barriers related to her disability remedied. See
   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
   encounters one barrier at a site, she can sue to have all barriers that relate to
   her disability removed regardless of whether she personally encountered
   them).


                                            
                                              
      Complaint
      
Case 2:18-cv-10406-VAP-FFM Document 1 Filed 12/17/18 Page 5 of 7 Page ID #:5
      

    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
    Defendants.) (42U.S.C. section 12101, et seq.)
        24.Plaintiff re-pleads and incorporates by reference, as if fully set forth
    again herein, the allegations contained in all prior paragraphs of this
    complaint.
        25.Under the ADA, it is an act of discrimination to fail to ensure that the
    privileges, advantages, accommodations, facilities, goods and services of any
    place of public accommodation is offered on a full and equal basis by anyone
   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
   § 12182(a). Discrimination is defined, inter alia, as follows:
             a. A failure to make reasonable modifications in policies, practices,
                or procedures, when such modifications are necessary to afford
                goods,     services,   facilities,   privileges,    advantages,   or
                accommodations to individuals with disabilities, unless the
                accommodation would work a fundamental alteration of those
                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
             b. A failure to remove architectural barriers where such removal is
                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
                Appendix “D.”
             c. A failure to make alterations in such a manner that, to the
                maximum extent feasible, the altered portions of the facility are
                readily accessible to and usable by individuals with disabilities,
                including individuals who use wheelchairs or to ensure that, to the
                maximum extent feasible, the path of travel to the altered area and
                the bathrooms, telephones, and drinking fountains serving the
                altered area, are readily accessible to and usable by individuals


                                            
                                              
      Complaint
      
Case 2:18-cv-10406-VAP-FFM Document 1 Filed 12/17/18 Page 6 of 7 Page ID #:6
      

                  with disabilities. 42 U.S.C. § 12183(a)(2).
        26.Any business that provides parking spaces must provide accessible
    parking spaces. 2010 Standards § 208. Under the 2010 Standards, one in
    every six accessible parking spaces must be van accessible. 2010 Standards §
 
      208.2.4.
 
          27.Here, because the defendants use the parking space designed for
 
      persons with disabilities as a storage area, there is no useable and available
 
      parking space for plaintiff. The lack of an accessible parking space is a violation
 
      of the law.

          28.A public accommodation must maintain in operable working condition

      those features of its facilities and equipment that are required to be readily

      accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).

          29.Here, the failure to ensure that the accessible facilities were available

      and ready to be used by the plaintiff is a violation of the law.


      II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL

      RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.

      Code § 51-53.)

          30.Plaintiff repleads and incorporates by reference, as if fully set forth

      again herein, the allegations contained in all prior paragraphs of this

      complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,

      that persons with disabilities are entitled to full and equal accommodations,

      advantages, facilities, privileges, or services in all business establishment of

      every kind whatsoever within the jurisdiction of the State of California. Cal.

      Civ. Code §51(b).

          31.The Unruh Act provides that a violation of the ADA is a violation of the

      Unruh Act. Cal. Civ. Code, § 51(f).



                                             
                                               
      Complaint
      
Case 2:18-cv-10406-VAP-FFM Document 1 Filed 12/17/18 Page 7 of 7 Page ID #:7
      

        32.Defendants’ acts and omissions, as herein alleged, have violated the
    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
    rights to full and equal use of the accommodations, advantages, facilities,
    privileges, or services offered.
        33.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
    discomfort or embarrassment for the plaintiff, the defendants are also each
    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
    (c).)
 
             PRAYER:
             Wherefore, Plaintiff prays that this Court award damages and provide
   relief as follows:
           1.For injunctive relief, compelling Defendants to comply with the
   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
   plaintiff is not invoking section 55 of the California Civil Code and is not
   seeking injunctive relief under the Disabled Persons Act at all.
           2.Damages under the Unruh Civil Rights Act, which provides for actual
   damages and a statutory minimum of $4,000 per occasion.
           3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.

   Dated: December 14, 2018             CENTER FOR DISABILITY ACCESS


                                        By:
                                           ____________________________________

                                                 Chris Carson, Esq.
                                              Attorney for plaintiff



                                               
                                                 
      Complaint
      
